820 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leonard LOBAITO, Petitioner-Appellant,v.Robert LECUREUX, Respondent-Appellee.
No. 86-2145.
United States Court of Appeals, Sixth Circuit.
June 11, 1987.

Before MERRITT and MARTIN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This pro se appellant appeals from an order of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  In a published opinion the Michigan Court of Appeals addressed many of the same issues raised before the district court.   See People v. Lobaito, 351 N.W.2d 233 (Mich.Ct.App.1984).  Petitioner, however, has not raised before this court, the district court or the state court any issue regarding the admissibility of the child psychologist under the confrontation clause.  Petitioner now moves for the appointment of counsel and bond pending appeal.  Upon examination of the record and the briefs submitted by the parties, this panel agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in the district court's order denying the petition for a writ of habeas corpus, the motions for appointment of counsel and bond pending appeal are hereby denied and the final order entered September 4, 1986, is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.